 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 1 of 14 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                          CASE NO.:

JUDE CAMILLONE


       Plaintiff,

vs.

ADECCO USA, INC., a Foreign Profit Corporation
and GROCERY DELIVERY E-SERVICES USA INC.
a Foreign Profit Corporation (d/b/a) HelloFresh

      Defendants.
_________________________________/


                     COMPLAINT AND DEMAND FOR JURY TRIAL
       Plaintiff, Jude CAMILLONE(“CAMILLONE” or “Plaintiff”), by and through his

undersigned attorney, hereby brings Complaint against Defendants, ADECCO USA, INC. a

Foreign Profit Corporation (“ADECCO” or “ Defendant”) and GROCERY DELIVERY E-

SERVICES, USA, INC. a Foreign Profit Corporation (dba HelloFresh)              (“HelloFresh” or

“Defendant”), and alleges as follows:

                                          INTRODUCTION

       1.       Plaintiff brings these claims pursuant to the Fair Labor Standards Act as amended

(29 U.S.C. § 201, et seq., hereinafter called the “FLSA”), to recover from Defendant unpaid

overtime compensation, liquidated damages reasonable attorneys’ fees and costs, and any other

damages permitted by law.
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 2 of 14 PageID 2




                                              PARTIES

       2.      Plaintiff, Jude CAMILLONE is a resident of Brevard County, Florida and was

employed by Defendant Adecco USA, Inc.(‘Adecco”) from December 2019 through April 2020,

and was jointly employed by Defendant Grocery Delivery E-Services USA INC. (DBA Hello

Fresh) HelloFresh on the same dates.

       3.      Defendants’ compensated Plaintiff through the payment of an hourly wage of

$11.00 per hour.

       4.      Defendant, ADECCO USA, INC.(‘Adecco”), is a Foreign Profit Corporation and

is one of the largest staffing companies in the United States, which provides permanent and

temporary staffing to companies throughout the United States and is headquartered in Jacksonville,

Florida with offices in forty-seven states.

       5.     Defendant Grocery Delivery E-Services USA INC. (DBA Hello Fresh) is a Foreign

Profit Corporation headquartered in New York and offers customers a food delivery service online.

       6.     Defendants’ currently employs several thousand individuals, like Plaintiff, at call

centers across the United States.

       7.     Adecco directly employed Plaintiff and assigned him to work for HelloFresh.

       8.     HelloFresh jointly employed Plaintiff as a non-exempt hourly paid Customer

Service Representative(“CSR”), at its Melbourne call center.

       9.      The U.S. Department of Labor (“DOL”) recognizes that call center jobs, like those

held by Plaintiff in Defendants ‘call center, are homogenous and issued guidance to alert and

condemn an employer’s non-payment of an employee’s necessary preliminary and postliminary

activities. See generally DOL Fact Sheet #64, attached hereto as Exhibit 1.

       Specifically, the DOL stated:
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 3 of 14 PageID 3




                “hours worked” includes all time an employee must be on duty, or
                on the employer's premises or at any other prescribed place of work,
                from the beginning of the first principal activity of the workday to
                the end of the last principal activity of the workday An example of
                the first principal activity of the day for agents/specialists/representatives
                working in call centers includes starting the computer to download work
                instructions, computer applications, and work-related emails. See id. at 2
                (emphasis added). Additionally, the FLSA requires that “[a] daily or
                weekly record of all hours worked, including time spent in pre-shift
                and post-shift job-related activities must be kept.” Id.


       10.      Defendants’ required Plaintiff to work a full-time schedule, plus overtime. However,

Defendants did not compensate Plaintiff for all work performed; instead, Defendants only paid

Plaintiff after he had to load several essential software programs on their computers and was

available to accept calls. This uniform policy resulted in Plaintiff not being paid for all time

worked, including overtime.

       11.      In addition, Defendants required Plaintiff to perform off-the-clock work during his

shifts when he would encounter technical difficulties with Defendants’ software programs and

applications and at the end of his shifts when he was required to shut down and log-out of the

essential computer software used to perform his job.

       12.      Plaintiff used multiple computer programs, software programs and applications

while performing his responsibilities. These programs and applications were an integral,

indispensable and important part of Plaintiff’s work, and he could not perform his job effectively

without them.

       13.      Defendants’ knew or could have easily determined how long it took Plaintiff to

perform his off-the-clock work and could have properly compensated Plaintiff for this work but

did not.
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 4 of 14 PageID 4




                                 JURISTRICTION AND VENUE

           14.   Defendants’ annual sales exceed $500,000, and they have more than two

employees; thus, the FLSA applies in this case on an enterprise basis. Defendants’ employees—

including Plaintiff—engage in interstate commerce or in the production of goods for commerce;

therefore, they are also covered by the FLSA on an individual basis.

           15.   This Court has personal jurisdiction over Defendant, Adecco because Adecco is

Registered with the Florida Department of Corporations to conduct business within Florida, and

Adecco systematically and continuously conducts business within the State of Florida.

           16.   This Court has personal jurisdiction over Defendant, HelloFresh because

HelloFresh is Registered with the Florida Department of Corporations to conduct business within

Florida, and HelloFresh systematically and continuously conducts business within the State of

Florida.

           17.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

conduct substantial business within this District, and because a substantial portion of the events

that give rise to the claims pled in this Complaint occurred in this District.

                                     JOINT EMPLOYER ALLEGATIONS

           18.   Under the FLSA, “employer” is defined as “any person acting directly or indirectly

in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).

           19.   The definition of “employer” under the FLSA is not limited by the common law

concept of “employer,” and is to be given an expansive interpretation in order to effectuate the

FLSA’s broad remedial purposes. Real v. Driscoll Strawberry Assocs., 603 F.2d 748, 754 (9th Cir.

1979).
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 5 of 14 PageID 5




        20.    Congress defined “employee” as “any individual employed by an employer,” 29

U.S.C. § 203(e)(1), describing this language as “the broadest definition that has ever been included

in any one act.” United States v. Rosenwasser, 323 U.S. 360, 363 (1945) (quoting 81 Cong. Rec.

7657 (1937) (statement of Sen. Hugo Black)); Tony & Susan Alamo Found. v. Sec’y of Labor, 471

U.S. 290, 300 (1985) (same).

        21.    The determination of whether an employer-employee relationship exists does not

depend on “isolated factors but rather upon the circumstances of the whole activity.” Rutherford

Food Corp. v.McComb, 331 U.S. 722, 730 (1947). The touchstone is “economic reality.” Goldberg

v. Whitaker House Cooperative, Inc., 366 U.S. 28, 33 (1961).

        22.    Two or more employers may jointly employ someone for purposes of the FLSA.

Falk v.Brennan, 414 U.S. 190, 195 (1973). All joint employers are individually responsible for

compliance with the FLSA. 29 C.F.R. § 791.2(a) (1981).

        23.    Regulations issued by the DOL give the following examples of joint employment

situations:

       (2) Where one employer is acting directly or indirectly in the interest of the other employer
(or employers) in relation to the employee; or

        (3) Where the employers are not completely disassociated with respect to the employment
of a particular employee and may be deemed to share control of the employee, directly or
indirectly, by reason of the fact that one employer controls, is controlled by, or is under common
control with the other employer.


C.F.R. § 791.2(b) (footnotes omitted).

        24.    The ultimate question of whether a party is an “employer” is a legal issue. Bonnette

v.California Health & Welfare Agency, 704 F.2d 1465, 1469–70 (9th Cir. 1983). The ultimate

determination must be based “upon the circumstances of the whole activity.” Id. at 1470 (citing

Rutherford Food Corp.v. McComb, 331 U.S. 722 (1947)).
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 6 of 14 PageID 6




       25.     Defendants’ jointly employed Plaintiff.

       26.     Adecco pays Plaintiff and issues W-2 wage and tax statements to Plaintiff.

       27.     Adecco furnished Plaintiff with the Adecco Employee Handbook.

       28.     On information and belief, Adecco assigns all or substantially all of HelloFresh’s

CSR’s like Plaintiff.

       29.     On January 20, 2016, the DOL issued Administrator’s Interpretation No. 2016-1,

addressing joint employment under the FLSA and Migrant and Seasonal Agricultural Worker

Protection Act. (Exhibit 10, Administrator’s Interpretation No. 2016-1.) As explained by the DOL,

“Vertical joint employment exists where the employee has an employment relationship with one

employer (typically a staffing agency, subcontractor, labor provider, or other intermediary

employer) and the economic realities show that he or she is economically dependent on, and thus

employed by, another entity involved in the work.” (Id., (emphasis added).)

               Examples of situations where vertical joint employment might arise
               include garment workers who are directly employed by a contractor
               who contracted with the garment manufacturer to perform a specific
               function, see Zheng v. Liberty Apparel Co., 355 F.3d 61, 71-72 (2d
               Cir. 2003); nurses placed at a hospital by staffing agencies, see
               Barfield v. N.Y. City Health & Hosps. Corp., 537 F.3d 132, 143-49
               (2d Cir. 2008); or warehouse workers whose labor is arranged and
               overseen by layers of intermediaries between the workers and the
               owner or operator of the warehouse facility, see Carrillo v.
               Schneider Logistics Trans-Loading & Distrib., Inc., 2014 WL
               183956, at *9-15 (C.D. Cal. Jan. 14,2014). See also A-One Med.
               Servs., 346 F.3d at 917; Lantern Light, 2015 WL 3451268, at *3
               (where company has contracted for workers who are directly
               employed by an intermediary, court applies vertical joint
               employment analysis to relationship between company and
               workers); Berrocal v. Moody Petrol., Inc., 2010 WL 1372410, at
               *11 n.16 (S.D. Fla. Mar. 31, 2010) (vertical joint employment may
               exist when “an employer hires laborers through a third party labor
               contractor”).

(Id., (emphasis added).)
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 7 of 14 PageID 7




        30.     The fact that each Defendant may not have exercised each and every aspect of the

 test for employer under the law, and may have delegated some of the responsibilities to others,

 does not alter their status as employers; it merely makes them joint employers. Bonnette, supra

 at 1470.

        31.     Whether employers, or joint employers, each Defendant is nevertheless liable for

 the wage violations pleaded in this Complaint. Falk, supra; 29 C.F.R. § 791.2(a).

        32.     Upon information and belief, Defendants jointly employed hundreds of CSR’s

 including Plaintiff—across various states throughout the country in the last several years.

                                       GENERAL ALLEGATIONS

        33.     As a CSR for Defendants, Plaintiff was responsible for, among other things,

“taking online orders, processing orders, providing support for HelloFresh’s customers’ across the

country.

        34.     Plaintiff, as well as all CSR’s for Defendants use similar computer networks,

software programs and applications while performing their job responsibilities. These programs

and applications are integral and an important part of CSR’s work, and they cannot perform their

jobs without them.

        35.     Plaintiff as well as all CSR’s for Defendants receive substantially the same training,

are subject to the same disciplinary policies, and are subject to quality assurance reviews based on

the same or similar criteria.

        36.     The evidence unequivocally shows that Defendants’ maintains a company-wide

policy and practice of requiring Plaintiff and all other CSR’s to perform substantial amounts of

work activities off the clock (i.e., unpaid).
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 8 of 14 PageID 8




       37.     For example, Defendants expressly instructed and Plaintiff to have all his

computer networks, software programs and applications opened and ready before starting his

shifts, so that they he would be available and ready to take calls as soon as his shifts start.

       38.     Throughout Plaintiff’s employment with Defendants, he regularly worked at least

forty (40) hours per workweek.

       39.     Plaintiff was regularly required to work a substantial amount of time off-the-clock

as part of his job duties as a call center employee.

       40.      Plaintiff was never compensated for this time worked off-the-clock.

       41.      29 C.F.R. § 553.221 provides that:

                 Compensable hours of work generally include all of the time during which
                 an employee is on duty on the employer’s premises or at a prescribed
                 workplace, as well as all other time during which the employee is suffered
                 or permitted to work for the employer. Such time includes all pre-shift and
                 post-shift activities which are an integral part of the employee’s principal
                 activity or which are closely related to the performance of the principal
                 activity, such as attending roll call, writing up and completing tickets or
                 reports, and washing and re-racking fire hoses.


       42.      29 C.F.R. § 790.8 provides that “[a]mong activities included as an integral part of

a principal activity are those closely related activities which are indispensable to its performance.”

       43.     The FLSA subjects “every employer subject to any provisions of the Fair Labor

Standards Act” to maintain employee records. 29 C.F.R. § 516.1.

       44.     An employer is mandated to maintain and preserve payroll or other records

containing, without limitation, the total hours worked by each employee each workday and the

total hours worked by each employee each workweek. See id. § 516.2.

       45.     Upon information and belief, Defendant failed to establish, maintain and preserve

accurate timesheet and payroll records as required by the FLSA.
 Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 9 of 14 PageID 9




        46.     When the employer fails to keep accurate records of the hours worked by its

employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946) is

controlling.

        That rule states:

                      [w]here the employer’s records are inaccurate or inadequate an employee has
                      carried out his burden if he proves that he has in fact performed worked for
                      which he was improperly compensated and if he produces sufficient evidence to
                      show the amount and extent of that work as a matter of just and reasonable
                      inference. The burden then shifts to the employer to come forward with evidence
                      of the precise amount of work performed or with evidence of the precise amount
                      of work performed or with evidence to negate the reasonableness of the inference
                      to be drawn from the employee’s evidence. If the employer fails to produce such
                      evidence, the court may then award damages to the employee, even though the
                      result be only approximate. Id.


        47.     The Supreme Court set forth this test to avoid placing a premium on an employer’s

failure to keep proper records in conformity with its statutory duty, thereby allowing the employer

to reap the benefits of the employees’ labors without proper compensation as required by the

FLSA. Where damages are awarded pursuant to this test, “[t]he employer cannot be heard to

complain that the damages lack the exactness and precision of measurement that would be possible

had he kept records in accordance with the Act.” Id.

                 A.         Pre-Shift and Post-Lunch Off-the-Clock Work.

        48.     Plaintiff was tasked with providing Defendants’ clients with customer service by use

of Defendant’s telephones, Defendant’s computers, and the programs accessible from Defendant’s

computers.

        49.     Defendant required Plaintiff to arrive at the call center before his scheduled shifts to

boot up his computer and launch and log into necessary programs, servers, and applications to ensure

they he was ready to take his first call at his scheduled shift start. This pre-shift procedure regularly
Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 10 of 14 PageID 10




took between ten (10) minutes, to thirty (30) minutes, per shift, or even longer if technical issues arise.

Only after this pre-shift procedure was completed was Plaintiff allowed to clock-in to Defendant’s timekeeping

system at the scheduled start of his shift.

        50.      Defendants’ required Plaintiff to log out of his necessary programs, servers, and

applications and shut down his computer before taking his unpaid lunch break period.

        51.      Defendants’ required Plaintiff to return to his desk before the scheduled end of his

unpaid lunch period because Plaintiff was required undergo the same boot up procedure he followed

at the beginning of his shift. Plaintiff was required to return to his desks before the scheduled end of

his unpaid lunch period to ensure he was ready to take his first call at his scheduled shift start. This

boot up procedure post-lunch regularly took between ten (10) minutes, to thirty (30) minutes, or even

longer if technical issues arise. Only after this process was completed was Plaintiff allowed to clock-

in to Defendant’s timekeeping system and resume working.

        52.      The pre-shift and post-lunch boot up procedures are integral and indispensable to the

performance of Plaintiff’s principal job duties.

        53.      The unpaid pre-shift and post-lunch off-the-clock work performed by Plaintiff

directly benefited Defendants.

        54.      Defendants’ knew, or should have known, that its employees are required to be paid

for all compensable time throughout the workweek. See 29 C.F.R. § 553.221; id. at § 790.8; id. at

§ 785.19(a).

        55.      Despite this, Defendants’ failed to compensate Plaintiff for his off-the-clock pre-

shift or post-lunch compensable work performed in any amount.

        56.      Defendants’ knew, or should have known, that the FLSA, 29 U.S.C. § 207, required

them to compensate non-exempt employees who work in excess of forty (40) hours in a workweek

at a rate of one and one-half (1.5) times their regular rate of pay—including the compensable off-
Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 11 of 14 PageID 11




the-clock pre- shift or post-lunch work performed.

        57.     Despite this, Defendants’ failed to compensate Plaintiff for his off-the-clock pre-

shift or post-lunch compensable work performed in excess of forty (40) hours in a workweek at one

and one-half (1.5) times his regular rate of pay.

                                           CAUSES OF ACTION

                               COUNT I-VIOLATION OF THE FLSA
                  29 U.S.C. § 201, et seq., FAILURE TO PAY OVERTIME WAGES


        58.     Plaintiff re-alleges and incorporate all previous paragraphs herein and further

alleges as follows.

        59.     At all times relevant to this Action, Defendants were “employers” under the FLSA,

29 U.S.C. § 203(d), subject to the provisions of 29 U.S.C. §§ 201, et seq.

        60.     Upon information and belief, Defendants’ annual sales exceed $500,000 and they

have more than two employees, so the FLSA applies in this case on an enterprise basis. See 29

U.S.C. § 203(s)(1)(A).

        61.     Defendants are engaged in interstate commerce or in the production of goods for

commerce, as defined by the FLSA.

        62.      At all times relevant to this Action, Plaintiff was an “employee” of Defendants

within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

        63.     Plaintiff was either (1) engaged in commerce; or (2) engaged in the production of

goods for commerce; or (3) employed in an enterprise engaged in commerce or in the production

of goods for commerce.

        64.     Defendant’s employees, including Plaintiff, engage in interstate commerce—

including, but not limited to utilizing telephone lines and Internet—and therefore, they are also
Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 12 of 14 PageID 12




covered by the FLSA on an individual basis.

       65.     The position of Customer Service Representative is not exempt from the FLSA.

       66.     Defendant’s other job titles performing similar Customer Service Representative

job duties are not exempt from the FLSA.

       67.     At all times relevant to this Action, Defendants “suffered or permitted” Plaintiff to

work and thus “employed” him within the meaning of the FLSA, 29 U.S.C. § 203(g).

       68.     The FLSA requires an employer to pay employees the federally mandated overtime

premium rate of one and a half (1.5) times their regular rate of pay for every hour worked in excess

of forty (40) hours per workweek. See 29 U.S.C. § 207.

       69.     Upon information and belief, Defendants have corporate policies of evading

overtime pay for its hourly workers.

       70.     Defendants violated the FLSA by suffering or permitting Plaintiff to routinely

perform off-the-clock pre-shift and post-lunch work by not allowing him to clock-in until after the

pre-shift and post-lunch procedures were complete.

       71.     Defendants violated the FLSA by failing to pay Plaintiff the federally mandated

overtime premiums for off- the-clock hours worked in excess of forty (40) hours per workweek.

       72.     Defendant’s violations of the FLSA were knowing and willful.

       73.     By failing to compensate Plaintiff at a rate not less than one and one-half (1.5) times

his regular rate of pay for all work performed in excess of forty (40) hours in a workweek, Defendants

have violated the FLSA, 29 U.S.C. § 201, et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

       74.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

an employee is entitled to his or her unpaid overtime wages plus an additional equal amount in

liquidated damages, costs, and reasonable attorneys’ fees.
Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 13 of 14 PageID 13




       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants, and that this Court:

               a.      Declare, pursuant to the FLSA, that the acts and practices complained of

                       herein are in violation of the maximum hour provisions of the FLSA;

               b.      Award Plaintiff overtime compensation in the amount due to him for time

                       worked in excess of forty (40) hours per work week;

               c.      Award Plaintiff liquidated damages in an amount equal to the overtime

                       award;

               d.      Award Plaintiff reasonable attorneys’ fees and costs and expenses of the

                       litigation pursuant to 29 U.S.C. §216(b);

               e.      Award Plaintiff pre-judgment interest; and

               f.      Order any other and further relief that this Court deems just and proper.


       WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for his

actual and compensatory damages, including, but not limited to, front pay, back pay, and emotional

distress damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief and such

other relief deemed proper by this Court.

                                         JURY DEMAND

               Plaintiff demands trial by jury on all issues so triable as a matter of right by

       jury. Dated this 28th day of August, 2020.

                                                      Respectfully submitted,

                                                      /s/ Alexander Harne
                                                      Alexander Harne, Esq.
                                                      Florida Bar No. 126932
Case 6:20-cv-01579-PGB-EJK Document 1 Filed 08/28/20 Page 14 of 14 PageID 14




                                        RICHARD CELLER LEGAL, P.A.
                                        10368 West State Road 84, Suite 103
                                        Davie, Florida 33324
                                        Telephone: (866) 344-9243
                                        Facsimile: (954) 337-2771
                                        E-mail:
                                        aharne@floridaovertimelawyer.com

                                        Counsel for Plaintiff
